Opinion filed October 30, 2020




                                       In The


        Eleventh Court of Appeals
                                     __________

                                 No. 11-20-00022-CR
                                     __________

                    COLE WILLIAM REED, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 21109B

                      MEMORANDUM OPINION
      Appellant, Cole William Reed, pleaded guilty to the offense of assault of a
public servant. See TEX. PENAL CODE ANN. § 22.01 (West Supp. 2020). Pursuant
to the terms of a plea agreement, the trial court deferred a finding of guilt, placed
Appellant on community supervision for a term of seven years, assessed a fine of
$1,500, and ordered that Appellant serve 180 days in jail and attend anger
management classes. The State subsequently filed a motion to revoke Appellant’s
community supervision and adjudicate his guilt. At a hearing on the motion,
Appellant pleaded true to all fourteen of the State’s allegations. The trial court
accepted Appellant’s plea and ordered a presentence investigation. The trial court
later conducted a disposition hearing, found that the State’s allegations were true,
revoked Appellant’s community supervision, adjudicated him guilty of the charged
offense, and assessed his punishment at confinement for ten years without a fine.
We modify the trial court’s judgment to delete the fine, and we affirm as modified.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
both the reporter’s record and the clerk’s record. Counsel advised Appellant of his
right to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a pro se response to counsel’s Anders brief. Following
the procedures outlined in Anders and Schulman, we have independently reviewed
the record, and we agree that the appeal is without merit. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
In this regard, a plea of true standing alone is sufficient to support a trial
                                          2
court’s decision to revoke community supervision and proceed with an adjudication
of guilt. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.]
1979). Further, absent a void judgment, issues relating to an original plea proceeding
may not be raised in a subsequent appeal from the revocation of community
supervision and adjudication of guilt. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App.
1999). Based on our review of the record, we agree with counsel that no arguable
grounds for appeal exist. 1
        We conclude, however, that the judgment contains a nonreversible error.
There is a variation between the oral pronouncement of sentence and the written
judgment adjudicating guilt. The written judgment includes a fine of $1,462. When
the trial court assessed Appellant’s punishment and orally pronounced the sentence
in open court, it specifically stated that no fine was imposed. The trial court was
required to pronounce the sentence in Appellant’s presence. See TEX. CODE CRIM.
PROC. ANN. art. 42.03 (West Supp. 2020); Taylor v. State, 131 S.W.3d 497, 500
(Tex. Crim. App. 2004). When there is a variation between the oral pronouncement
of sentence and the written judgment, the oral pronouncement controls. Coffey v.
State, 979 S.W.2d 326, 328–29 (Tex. Crim. App. 1998); see also Taylor, 131 S.W.3d
at 500–02 (explaining the distinction between regular community supervision, in
which sentence is imposed but suspended when a defendant is placed on community
supervision, and deferred-adjudication community supervision, in which the
adjudication of guilt and the imposition of sentence are deferred). Because the trial
court did not mention any fine when it orally pronounced Appellant’s sentence and
because we have the necessary information for reformation, we modify the trial
court’s judgment adjudicating guilt to delete the fine. See Taylor, 131 S.W.3d at

        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    3
502; Cerna v. State, No. 11-14-00363-CR, 2015 WL 3918259, at *2 (Tex. App.—
Eastland June 25, 2015, no pet.) (per curiam) (mem. op., not designated for
publication).
        We grant Appellant’s counsel’s motion to withdraw; modify the judgment
adjudicating guilt so as to delete the fine of $1,462; and, as modified, affirm the
judgment of the trial court.


                                                                   PER CURIAM


October 30, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      4